DETAILED ACTION
RESPONSE TO AMENDMENT
The response and amendment filed 11-6-2020 has been entered into the record.  Claims 1-13, 15, 18-23, 25-26, 28, 30-33, 37, 43, 49-52, 58-66 and 68-73 have been cancelled.  Claims 14, 16, 17, 24, 27, 29, 34, 36, 38-42, 44-48, 53-57, 67, 74 and 75 are pending.  Claims  44-46 and 67 remain withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Objection/Rejections Withdrawn
The objection to claims 14, 36, 53 and all claims dependent thereon is withdrawn in view of the amendment to the claims.   
The rejection of claims 47, 53 and 54 under 35 U.S.C. 103 as being unpatentable over Galetto (WO 2015/150526; published October 8, 2015 with priority to April 3, 2014) in view of  Jensen (US 2012/0301447) as applied to claims 14, 16, 17, 29, 36, 39, 41, 42, and 74 and further in view  Lee et al (WO 2016/201304 with priority to 62/337,044 filed May 16, 2016) is withdrawn in view of Applicant’s arguments and a new rejection is set forth below..
The rejection of claims 55-57 under 35 U.S.C. 103 as being unpatentable over Galetto (WO 2015/150526; published October 8, 2015 with priority to April 3, 2014); Jensen (US 2012/0301447); Lee et al (WO 2016/201304 with priority to 62/337,044 filed May 16, 2016) as applied to claims 47, 53 and 54 and further in view of Wang et al (Gene Therapy, Blood 118(5):2011; of record) is withdrawn in view of Applicant’s arguments and a new rejection is set forth below.

Rejections Maintained and/or Newly Applied
The rejection of claims 17 and 24 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement is maintained for reasons made of record in the prior office action mailed 8-6-2020.  It is noted that the rejection is withdrawn across any claim not recited above in view of Applicant’s arguments. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Applicants are directed to MPEP 2163.  As such, the skilled artisan would not readily appreciate from the comparison that Applicants were in possession of the now claimed invention of percent identical variants without more.  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004.  The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  When the genus is large and the specification lacks a known (art described) or disclosed correlation between structure and function, the written description of the specification does not convey possession of the claimed genus.  In reference to Applicant’s reliance on Hybritech, it is noted that Applicant has provided no evidence to support the percent identical genus of functional equivalents was known to the art for each of the structural units.  The specification does not provide a structure function correlation for the variants as set forth in the claims and exemplifies a single structure within the genus.  With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).  Here we have a single disclosed protein sequence for each of claim 17 and 24 but a large variation is permitted between the members.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”   Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of ADM-binding proteins based on disclosures set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  
In the absence of sufficient recitation of distinguishing characteristics with a description of a representative number of species falling within the genus, the specification does not provide adequate written description of the claimed percent identical variants of claims 17 and 24 which have the recited characteristics for the CAR.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly Vas-Cath at page 1116).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).  For the foregoing reasons, the rejection is maintained across claims 17 and 24.

The rejection of claims 14, 16, 17, 27, 29, 36, 38, 39, 41, 42 and 74 under 35 U.S.C. 103 as being unpatentable over Galetto (WO 2015/150526; published October 8, 2015 with priority to April 3, 2014; of record) in view of  Jensen (US 2012/0301447; of record) is maintained for reasons made of record.
Applicant’s arguments have been carefully considered but are not persuasive.  Applicant argues that there is no reasonable expectation of success at arriving at the claimed invention because each element of the chimeric antigen receptor and its nucleic acid relies on a variety of factors such as expression, proper folding and optimal combined functioning of each components.  Applicant argues that teachings from one CAR cannot be extrapolated to other CARS.  This is not persuasive, as there are a plethora of functioning various CARs and polynucleotides encoding CARs in the art.  The structure of CARs is well developed and it is merely left to the skilled artisan to select among known components in known arrangements to make a CAR.  The assertion that some would function better than others is not persuasive as Applicant has not provided evidence that the conventional arrangements in the art using known components would arrive at a non-functional CAR.  Applicant is reminded that obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  35 USC 103 does not require absolute predictibility and does not require identical or better properties.  The different combinations of stalk domains, transmembrane domains, costimulatory signaling domains and CD3 signaling domains were known in the art to produce functional CARs having binding/functional properties.  Here, there is no evidence of record that any particular combination would be non-functional or that the claimed combination was non-functional.  Applicant uses the same technology as the functioning prior art which was art demonstrated to produce functional CARs.  Functioning anti-CD33 CARs were already present in the art at the time of filing (see for example Dutour et al, Advances in Hematology, 2012, 10 pages and Pizzitola et al, Leukemia, 28:1596-1605, 2014).  As such, it is found that there is a reasonable expectation of success in arriving at the claimed invention. Applicant argues that since Galetto does not choose to use the CD28 costimulatory domain, that this somehow makes the selection of the CD28 costimulatory domain less obvious Merck v. Biocraft, 10 USPQ2d 1843, 1846 (Fed Cir 1985); In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed.Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”); In re Susi , 440 F.2d 442, 445, 169 USPQ 423, 425 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was “huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and it is of a class of chemicals to be used for the same purpose as appellant's additives”).  Moreover, an express suggestion to substitute a specific alternative over other known alternatives, as is the case in the instant rejection, is not necessary to render such substitution obvious.  MPEP 2144.06 (citing In re Fout, 213 USPA 532 (CCPA 1982)).   There is nothing in the record in the art that the CD28 costimulatory domain would not be effective for its purpose of costimulation.  Here, the functional CD19 CAR having the CD28 costimulatory domain establishes that the domain is functional in a CAR and the lack of selection by Galetto is not a teaching away of alternatives taught by the art.   With respect to the combination over Jesen, Applicant again argues that there is no reasonable expectation that the truncated EFGR would not interfere with expression of the CD33 CAR and that would be functional and accessible.  This is not persuasive as the art at the time of filing teaches that  the nucleic acid encoding the CD19 CAR construct comprising the truncated EFGR is in fact functional (Wang et al, Blood, 118(5):1255-1263, 2011).  The teachings of Jensen are not limited to CD19, but contemplate that any other CAR for a tumor associated antigen can be used.  A reference is useful for all its teachings not just its examples.  Applicant asserts the need for rigid optimized nucleic acids designs in the art and such teachings for one CAR are not transposable to other CARs.  This is not persuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  Here there is no evidence of Applicant’s assertions that domain design and technology for one CAR cannot be applied to another and would appear to be contradicted by the art which establish that the domains can be used. Applicant’s assertions are just that and are not supported by objective evidence. In fact, Applicant’s standard appears to require a reduction to practice and if the design of nucleic acids and CARs are so stringent, then 

The rejection of claims 16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto (WO 2015/150526; published October 8, 2015 with priority to April 3, 2014) in view of  Jensen (US 2012/0301447) as applied to claims 14, 16, 17, 27, 29, 36, 38, 39, 41, 42 and 74 and further in view of  Huang et al (The American Society of Gene Therapy, 16(3):580-589, 2008; of record)  for reasons made of record.
Applicant’s arguments have been carefully considered but are not persuasive.  Applicant essentially argues that there is not a reasonable expectation of success since it was not reduced to practice in the art.  Applicant’s set forth the same arguments of a lack of reasonable expectation of success.  Such arguments are not persuasive for reasons set forth for the combination over Galleto and Jensen supra.  Applicant argues that Huang et al teach away from using the sleeping beauty transposon (SB) in the expression of CARs and other elements.  Applicant argues that Huang et al was non-functional to observe CD20 mediated antibody complement cytotoxicity.  This is not persuasive as Huang et al teach that the SB mediated expression provided for coexpression of CD19 CAR and CD20 in human primary T cells.  CD20 expression was effective for detection by rituxan (see bottom page 583) and enrichment of the CAR expressing cells and that the SB-engineered T cells specifically kill CD19+ leukemia and lymphoma cells (top of page 582, column 2).  Huang et al teach that SB engineered T cells can mount antitumor responses in vivo (page 585, column 1 bottom).  Applicant is arguing teachings for criteria that are not set forth in the claims.  Here the SB expression was successful and the CD20 expression sufficient to provide for positive selection of the CAR-T cells and the CAR-T cells were functional.  As such, the arguments are not persuasive and the rejection is maintained.

24 is rejected under 35 U.S.C. 103 as being unpatentable over Galetto (WO 2015/150526; published October 8, 2015 with priority to April 3, 2014) in view of  Jensen (US 2012/0301447) as applied to claims 14, 16, 17, 29, 36, 38, 39, 41, 42 and 74 and further in view  Lee et al (WO 2016/201304 with priority to 62/337,044 filed May 16, 2016).
The combination of Galetto and Jensen differ by not teaching SEQ ID NO:8 (hM195scFv) as the antigen binding domain of the CD33 binding CAR. Lee et al teach a CD33 CAR comprising hM195scFV (SEQ ID NO:11) that is 100% 
    PNG
    media_image1.png
    593
    1078
    media_image1.png
    Greyscale
.
It would have been prima facie obvious to one having ordinary skill in the art at the time
the invention was filed to modify the vector comprising the anti-CD33 CAR as combined by Galetto and Jensen by substituting the anti-CD33 hM195scFv of Lee et al for the anti-CD33
scFV because Lee et al teach that the anti-CD33 hM195scFv is suitable for CAR expression to
treat CD33 expressing cancers.
 
Claims  47, 48, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto (WO 2015/150526; published October 8, 2015 with priority to April 3, 2014) in view of  Jensen (US 2012/0301447) as applied to claims 14, 16, 17, 27, 29, 36, 38, 39, 41, 42 and 74 and further in view  Lee et al (WO 2016/201304 with priority to 62/337,044 filed May 16, 2016) and Brown et al (US 10,676,717 with priority to 2014).

Lee et al teach a CD33 CAR comprising hM195scFV (SEQ ID NO:11) that is 100% identical as compared with SEQ ID NO:8.


    PNG
    media_image1.png
    593
    1078
    media_image1.png
    Greyscale

Lee et al further teach that the expense to expand T cells using IL-2 in commercial culture is significant and that the administration of IL-2 to human subjects in sufficient quantity to continue activation of cells would cause adverse side effects.  As such, cells can be further modified to express IL-2 (see paragraphs 84-85).
Brown et al teach CARs comprising spacer alternatives such as a spacer domain (AKA stalk) SEQ ID NO:18 which comprises SEQ ID NO:22 (see column 5, Table 1) 

    PNG
    media_image2.png
    257
    1060
    media_image2.png
    Greyscale

and the use of alternative costimulatory domains including the CD28 costimulatory domain comprising CD28gg* of SEQ ID NO:28 which is 100 percent identical as compared to 
    PNG
    media_image3.png
    280
    1109
    media_image3.png
    Greyscale
.
Brown et al teach the use of the alternative domains in a CAR with an associated TA cleavable CD19 tag (see Figure 14A).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the vector comprising the anti-CD33 CAR as combined by Galetto and Jensen by substituting the anti-CD33 hM195scFv of Lee et al for the  anti-CD33 scFV and utilize the spacer/stalk and CD28 costimulatory domains alone or in combination with the 4-1BB domain of Brown et al or Galetto because Lee et al teach that the anti-CD33 hM195scFv is suitable for CAR expression to treat CD33 expressing cancers and Brown et al and Galetto  teach that the spacer domains and CD28 costimulatory domains alone or in combination with 4-1BB costimulatory domains are alternatively useful for constructing functional CARs.  Inasmuch as the particular combination has no apparent unexpectedly superior properties, the substitution of alternatives from known alternatives is prima facie obvious. 

Applicant’s arguments are not persuasive as the new combination has the structure of the claimed elements.  The selection among known alternatives is prima facie obvious in the absence of an unexpected property.  Applicant’s arguments regarding a reasonable expectation of success are not persuasive for reasons set forth supra.

Claims 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto (WO 2015/150526; published October 8, 2015 with priority to April 3, 2014); Jensen (US 2012/0301447); Lee et al (WO 2016/201304 with priority to 62/337,044 filed May 16, 2016) and Brown et al (US 10,676,717 with priority to 2014) as applied to claims 47, 53 and 54 and further in view of Wang et al (Gene Therapy, Blood 118(5):2011; of record).

Wang et al teaches that complex modular designs of tumor reactive chimeric antigen receptors using hEFGRt with an intervening 2A cleavable linkers which directs the coordinate expression of both proteins in transduced cells (see page 1260, column 2).  These single transgenes are advantageous when balanced transgene expression is desired.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to place the IL-2 secreted sequence into the transgene of Galetto and Jensen as combined because Lee et al teach that IL-2 is useful for expansion of the T cells in vivo and Wang et al teaches that a single transgene is advantageous when balanced transgene expression is desired, in this case to prevent IL-2 toxicity in vivo.   Moreover, the use of one transgene instead of multiple transgenes would provide for reduced number of ex vivo steps to generate the CD33 expressing T cells for in vivo application and treatment of cancer.

Applicant’s arguments have been considered but are not persuasive as the system is not limited to a single vector, but the inclusion of such is prima facie obvious. Applicant’s arguments regarding a reasonable expectation of success are not persuasive for reasons set forth supra.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Galetto (WO 2015/150526; published October 8, 2015 with priority to April 3, 2014) in view of  Jensen (US 2012/0301447), Lee et al (WO 2016/201304 with priority to 62/337,044 filed May 16, 2016) and Brown et al (US 10,676,717 with priority to 2014) as applied to claims 47, 48, 53 and 54 above and further in view of Cooper et al (US 10,570,186 with priority to 2015 and 2014).
The combination of Galetto, Jensen, Lee and Brown is set forth supra. The combination differs by not teaching the structure of the CD8α domain of SEQ ID NO:18.
Cooper et al teach that the CAR transmembrane structural element can be the CD8α domain of SEQ ID NO:11 which comprises SEQ ID NO:18 as set forth in claim 75.


    PNG
    media_image4.png
    234
    1225
    media_image4.png
    Greyscale



Status of Claims
Claim 40 is objected to as depending from a rejected base claim and is free of the prior art.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645